Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (LYNAM, Pub. No.: US 2021-0155167; AOKI, Pub. No.: US 2016-0142685; LI, Pub. No.: US 2019-0146494) does not teach nor suggest in detail the limitations: 
“An on-demand video player, comprising: a controller connected to: a reverse gear port of a backup camera system of a vehicle, the backup camera system comprising a display monitor, a back-camera input port, and a reverse gear port; and a multiplexer comprising a plurality of video signal input ports, an output port, and a control port, wherein each video signal input port is connected to a camera in a plurality of cameras comprising a backup camera of a vehicle, wherein the output port of the multiplexer is connected to the back-camera input port of the backup camera system of the vehicle, wherein the control port of the multiplexer is connected to the controller; wherein the controller: receives a selection of a camera in the plurality of cameras; determines the video signal input port connected to the selected camera; sends a control signal to the control port of the multiplexer causing the multiplexer to 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record LYNAM does not teach or suggest in detail an on-demand video player that includes a multiplexer for a plurality of video signal input ports, an output port, and a control port.  The prior art does not teach that a backup camera of a vehicle or an output port of the multiplexer is connected to the back-camera input port of the backup camera system of the vehicle whereby the control port of the multiplexer is connected to the controller.  The prior art is also silent as to determining the video signal input port connected to the selected camera, sending a control signal to the control port of the multiplexer causing the multiplexer to make a connection between the video signal input port connected to the selected camera and the back-camera input port of the backup camera system of the vehicle, and silent to sending a reverse gear engaged signal to the reverse gear port of the backup camera system of the vehicle causing a video signal from the selected camera to be displayed on the display monitor of the backup camera system of the vehicle as amended by the Applicant.  

Whereas, as stated above, Applicant’s claimed invention includes an on-demand video player that includes a multiplexer for a plurality of video signal input ports, an output port, and a control port.  The invention also claims that a backup camera of a vehicle and an output port of the multiplexer is connected to the back-camera input port of the backup camera system of the vehicle whereby the control port of the multiplexer is connected to the controller.  Finally, the claims recite determining the video signal 
 So as indicated by the above statements, Applicant’s presented claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3, 9-16 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481